Citation Nr: 1129041	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Veteran initially requested a Travel Board hearing in March 2008, he subsequently cancelled his Board hearing in July 2010.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that he is entitled to special monthly compensation based on the need for aid and attendance or housebound status.  He specifically contends that he requires the regular aid and attendance of another person or is housebound due to his service-connected recurrent lumbosacral strain with degenerative disc disease and his non-service connected eye disabilities.  The Board notes that service connection is in effect for recurrent lumbosacral strain with degenerative disc disease, evaluated as 60 percent disabling effective January 11, 2001.  Service connection is not in effect for any other disabilities.  The Veteran also is in receipt of a total disability rating based on individual unemployability (TDIU).  A review of the Veteran's VA and private outpatient treatment records shows that he has been treated for a variety of eye disabilities and currently is legally blind.

A review of the claims file shows that there may be additional outstanding VA treatment records which have not yet been obtained by the RO.  A review of the claims file also shows that the Veteran's most recent VA treatment records obtained by the RO are dated through September 14, 2009.  In August 2010, after this case was certified to the Board for review, the Veteran submitted additional VA treatment records directly to the Board without a waiver of RO jurisdiction in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  A review of these records shows that the Veteran was hospitalized at a VA medical center in August 2010 for treatment of legal blindness as secondary to glaucoma.  Submission of these records by the Veteran suggests that there may be additional outstanding VA treatment records which have not yet been obtained by the RO.  Accordingly, on remand, the Board finds that the RO/AMC should attempt to obtain the Veteran's up-to-date VA and private treatment records.

A review of the claims file also shows that the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Veteran specifically reported to a VA social worker on VA outpatient treatment in July 2007 that he was receiving SSA benefits.  It is not clear from a review of the claims file whether the Veteran is in receipt of SSA disability benefits and, if so, what disabilities were considered by SSA in awarding the Veteran SSA benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Board finally notes that VA's duty to assist normally includes obtaining a medical opinion or examination when necessary to adjudicate an appellant's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that there are several statements from private physicians in the claims file to the effect that that the Veteran is in need of aid and attendance and is housebound; however, all of these physicians appear to have considered both the Veteran's service-connected lumbosacral strain with degenerative disc disease and his non-service-connected eye disabilities (including glaucoma and legal blindness) in discussing his need for aid and attendance or housebound status.  The Board observes in this regard that special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b) (2010).  Thus, consideration of non-service-connected disabilities renders these private physician's opinions concerning the Veteran's need for aid and attendance or housebound status less than probative.  Given the foregoing, and because this claim is being remanded for additional development, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine his need for aid and attendance or housebound status.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him in recent years for his service-connected recurrent lumbosacral strain with degenerative disc disease.  Obtain all VA treatment records which have not been obtained already, including records dated since September 14, 2009.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decisions on his application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine his need for aid and attendance or housebound status.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether the Veteran is in need of the regular aid and attendance of another person, is permanently bedridden, or is housebound by reason of his service-connected recurrent lumbosacral strain with degenerative disc disease.  A complete rationale must be provided for any opinions expressed.

4.  Thereafter, readjudicate the Veteran's claim of entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

